Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-9-21 has been entered.
2)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4)	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 331 (JP 2008-143331) in view of Lee et al (US 2015/0292124) or Dehnert et al (US 2004/0221937) and in view of Francik et al (US 2012/0029114) and Japan 356 (JP 2013-224356) and in view of Thielen et al (US 2008/0149245) and/or Chen et al (US 2007/0155861).
	Japan 331 discloses a pneumatic tire (e.g. tire size 225/35R19) comprising a tread part 1, belt reinforcing layer 8, belt layers 7, and bead parts 3 [FIGURE 1, machine translation].  The belt reinforcing layer 8 comprises a highly elastic fiber cord having an elongation under a load of 2.0 cN/dtex of 1.8% to 3.5% [paragraph 26].  The highly elastic fiber cord may be a composite fiber cord in which aromatic polyamide fiber and aliphatic polyamide fiber are twisted together [paragraph 27].  Japan 331 is silent as to total fineness of the composite cord.
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Japan 331's tire such that the belt reinforcing layer comprises a COMPOSITE CORD having one aromatic polyamide fiber cord and one aliphatic polyamide fiber cord twisted therein, a total fineness of the composite cord being 1800 to 2500 dtex and an elongation under a load of 2.0 cN/dtex being 3.0% to 4.0% since (1) Japan 331 teaches that the belt reinforcing layer 8 comprises a highly elastic fiber cord having an elongation under a load of 2.0 cN/dtex of 1.8% to 3.5% [paragraph 26] wherein the highly elastic fiber cord may be a COMPOSITE FIBER CORD in which aromatic polyamide fiber and aliphatic polyamide fiber are twisted together [paragraph 27] and (2) (A) Lee et al teaches a cap ply for a ultra high performance tire comprising a COMPOSITE CORD having one aramid filament having 1000 denier (1111 dtex) and one nylon filament having 840 denier (933 dtex) [example 2]; the total fineness of the COMPOSITE FIBER CORD therefore being 1840 denier (2044 dtex) or (B) Dehnert et al teaches a belt bandage for a pneumatic tire (e.g. tire size 235/45R17) comprising at aramid yarn having a fineness of at least 1100 dtex and one nylon yarn having a fineness of at least 940 dtex, very good high speed durability being ensured [paragraphs 5, 9-10, 17, 19, Table 1], the total fineness of the HYBRID CORD therefore being at least 2040 dtex.
	With respect to tread composition (claim 1), it would have been obvious to one of ordinary skill in the art to provide Japan 331's pneumatic tire such that the tread comprises 10 to 110 parts silica having a nitrogen adsorption specific surface area of not less than 100 m2/g and not more than 185 m2/g with 100 parts of a DIENE RUBBER, the DIENE RUBBER comprising 50-90 wt% of a terminal modified solution polymerized styrene butadiene rubber having a styrene unit content of 30-45% and a vinyl unit content of 36-50 wt% in 100 wt% of diene rubber and further containing butadiene rubber or natural rubber since (1) Francik et al teaches providing a tire tread having a rubber composition comprising 50 to 80 parts terminal modified solution polymerized styrene butadiene rubber having a styrene content of 10 to 50 wt% and a vinyl content of 35-45 wt%, 10 to 40 parts specialized polybutadiene, 5 to 40 parts natural cis 1.4 polyisoprene and 40 to 110 parts reinforcing filler comprising silica or silica and carbon black to improve wet traction and rolling resistance [paragraphs 12-24, 26, 49-61, 63-64, 66, 68, 73-78, 87-88] and (2) Japan 356 teaches providing a tire tread having a rubber composition comprising 30% by mass or more (preferably 30-60% by mass) a terminal modified polymerized styrene butadiene rubber having a styrene content of 38 to 48% by mass and a vinyl content of 20-45 mol% and 5 to 150 parts silica wherein the silica has a nitrogen adsorption surface area (N2SA) of 150 to 300 m2/g to obtain good wet performance and excellent rolling resistance [pages 2-5 of machine translation].   
	With respect to 100% modulus (claim 1), it would have been obvious to one of ordinary skill in the art to provide Japan 331's pneumatic tire such that a tensile stress at 100% deformation [100% modulus] of the rubber composition constituting the tread rubber at 100oC is not less than 2.0 MPa since (1) Thielen et al teaches a rubber composition for a tire tread having good wet traction and good rolling resistance comprising 59 parts styrene butadiene rubber, 25 parts polybutadiene rubber, 32 parts nitrile rubber and 85 parts silica and having a 100% modulus at 100oC of 2.1 MPa (sample #4, Table 1) and/or (2) Chen et al teaches a rubber composition for a tire tread having improved wear resistance, rolling resistance, excellent wet traction and superior handling comprising 100 parts terminal modified solution styrene butadiene rubber, 75 parts silica and 16 parts carbon black and having a 100% modulus at 100oC of 2.06 MPa (sample SMB-2, Table 4).  Thus, Thielen et al and/or Chen et al teach that the tread rubber composition disclosed by Francik et al should have a 100% modulus at 100oC within the claimed range of not less than 2.0 MPa.  Francik et al, Thielen et al and Chen et al are in the same field of endeavor of a rubber composition for a TIRE TREAD comprising a rubber component comprising diene based rubber and reinforcing filler comprising silica.  Francik et al teaches that the TIRE TREAD has better rolling resistance.  Thielen discloses a TIRE TREAD COMPOSITION for a tire having good rolling resistance having a 100% modulus at 100oC equal to 2.1 MPa (falling within the claimed range of not less than 2.0 MPa).  Chen et al discloses a TIRE TREAD COMPOSITION for a tire having improved rolling resistance having a 100% modulus at 100oC equal to 2.06 MPa (falling within the claimed range of not less than 2.0 MPa).  In light of (i) Francik et al's and Thielen et al / Chen et al's disclosure of a tire tread comprising a rubber component comprising diene based rubber and reinforcing filler comprising silica, (ii) Francik et al's al and Thielen et al / Chen et al's teaching that the tire should have improved rolling resistance and (iii) Thielen et al / Chen et al's disclosure of a tire tread having a 100% modulus falling within the claimed range, there is ample suggestion to provide Japan 331's tire tread with the claimed 100% modulus.  One of ordinary skill in the art would have no difficulty adjusting compounding of Francik et al's composition (e.g. reinforcing filler) to obtain a 100% modulus at 100oC of not less than 2.0MPa.    
Remarks
5)	Applicant’s arguments with respect to claim 1 has been considered but are moot in view of the new ground of rejection and the reasons presented therein. 
6)	No claim is allowed.
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 16, 2022